           Case 2:19-cv-02153-APG-VCF Document 15 Filed 05/21/20 Page 1 of 1



 1                             UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 DANIEL ROBBINS,                                        Case No. 2:19-cv-02153-APG-VCF

 4                       Petitioner,
           v.                                             ORDER
 5
     JERRY HOWELL, et. al,
 6
                         Respondents.
 7

 8         On March 5, 2020, petitioner Daniel Robbins, proceeding pro se, moved for additional

 9 time to file an amended habeas petition. ECF No. 11. The respondents do not oppose the request

10 as long as their non-opposition is not construed as a concession as to the merits of any of

11 Robbins’ claims or a waiver to any procedural defenses. ECF No. 13. On March 24, 2020,

12 attorney Lisa A. Rasmussen entered a notice of appearance on behalf of Robbins. ECF No. 14.

13         Given that the respondents have yet to file a response to the initial petition and do not

14 oppose Robbins’ request, I will grant the motion (ECF No. 11), which I construe as a motion for

15 leave to amend. See Fed. R. Civ. P. 15(a)(2) (permitting leave to amend with the opposing

16 party’s written consent and advising court to “freely give leave when justice so requires”).

17         I THEREFORE ORDER that the petitioner’s motion for leave to file an amended petition

18 (ECF No. 11) is GRANTED. Robbins’ amended petition is due on June 22, 2020. I make no

19 assurances as to the timeliness of the amended petition or any claims contained therein.

20         I FURTHER ORDER that the scheduling order entered on February 24, 2020 (ECF No.

21 7) is VACATED. The court will enter a new schedule after Robbins files an amended petition.

22         Dated: May 21, 2020.
                                                         ________________________________
23                                                       ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
